                              UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF KENTUCKY
                                    CENTRAL DIVISION
                                       (at Lexington)

    UNITED STATES OF AMERICA,                      )
                                                   )    Criminal Action No. 5: 16-03-DCR
              Plaintiff/Respondent,                )                   and
                                                   )     Civil Action No. 5: 18-464-DCR
    V.                                             )
                                                   )
    JAMES MATTHEW SHELTON,                         )               JUDGMENT
                                                   )
              Defendant/Movant.                    )

                                        *** *** *** ***

         In accordance with the Memorandum Opinion and Order entered this date, and pursuant

to Rule 58 of the Federal Rules of Civil Procedure, it is hereby

         ORDERED and ADJUDGED as follows:

         1.       Judgment is entered in favor of Plaintiff/Respondent United States with respect

to all issues raised by Defendant/Movant James Matthew Shelton in this proceeding under 28

U.S.C. § 2255.

         2.       The defendant/movant’s collateral proceeding filed under 28 U.S.C. § 2255 is

DISMISSED and STRIKEN from the Court’s docket.

         3.       A Certificate of Appealability will not issue.

         5.       This is a FINAL and APPEALABLE Judgment and there is no just cause for

delay.




                                                 -1-
 
    Dated: December 10, 2018.




                                -2-
 
